         Case 1:19-cv-01708-CL           Document 16       Filed 06/10/20    Page 1 of 2




                                                                                                      .I
                                                                                                       I
                                                                                                       I




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON



STEVEN LOUIS CANHA,                                                     Case No. I: 19-cv~0 1708-CL

               Plaintiff,                                                ORDER OF DISMISSAL

        V.

JACKSON COUNTY, OREGON;
SHERIFF WALTER HAUSSNER;
DARREL WILTROUT,

               Defendants.


CLARKE, Magistrate Judge:

       Plaintiff, an inmate at Jackson County Jail, filed this action pursuant to 42 U.S.C. § 1983

and alleged violations of his right to the free exercise of religion.

       On February 5 and March 5, 2020, mail sent to plaintiff by this Court was returned as

undeliverable. (ECF Nos. 9, 10, 14). On March 18, 2020, defendants moved to dismiss or to

make plaintiff's claims more definite and certain.

       To date, plaintiff has not updated his address or responded to defendants' motion.

Pursuant to Local Rule 83-12, when an unrepresented party "has failed to notify the Clerk of a

changed address, ap.d the failure to notify the Clerk of the change of an address continues for 60

1   - ORDER OF DISMISSAL
         Case 1:19-cv-01708-CL         Document 16       Filed 06/10/20     Page 2 of 2




days, then the Court may strike appropriate pleadings, enter a default, or dismiss the action."

Plaintiff's failure to notify the Court of an updated address has continued for more than sixty

days, and he has not contacted the Court since November 2019. In these circumstances, I find

dismissal without prejudice appropriate .

     . Accordingly, this action is DISMISSED without prejudice, and defendants' Motion (ECF

No. 15) is DENIED moot.

IT IS SO ORDERED.

       DATED this 10th day of June, 2020.



                                              Isl Mark D. Clarke
                                              MARK D. CLARKE
                                              United States Magistrate Judge




2   - ORDER OF DISMISSAL
